DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive.
In regards to amended independent claims 11 and 16, Applicant argues that Ruesch, or Ruesch in view of Ishii, fails to teach “wherein a gear tooth shape is adjusted and a maximum axial gear tooth length is reduced during the performing of the compression process”, and that Ruesch only discloses laterally tapering deformation of the tooth flanks such that a maximum axial length of the gear teeth does not change.
	However, as outlined in the non-final rejection, filed 07/02/2021, of claims 11 and 16, Ruesch discloses in paragraph 0078, lines 466-469, an axial displacement in the compression results in a tapering deformation of the work piece to adjust tooth shape overall including tooth length and width. The tapering deformation adjusts a length of the tooth in a direction interpreted to be an axial direction. The tooth length adjusted is predetermined by the die where the tooth length adjusted is interpreted to be a maximum amount.
The claim language of “an axial gear tooth length” does not make clear what direction is an axial direction. Applicant’s disclosure does not recite or show any axes or axial directions with respect to the gear tooth, therefore, the adjusted width tapered by the die of Ruesch is interpreted to be reduced in an axial direction.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 11 and 16:
	The amended claim limitation of “a maximum axial gear tooth length is reduced” (Claim 11, line 7; Claim 16, lines 13-14) introduces an amendment further limiting the scope of gear tooth length reduction which is not supported or described in the original specification filed 06/12/2018. Remarks filed 10/06/2021 recite that support is found in at least paragraph 0006 of the original specification, however, the cited paragraph only discloses that a gear tooth length is adjusted in a compression process and therefore the introduction of the claimed limitation of a “maximum” length constitutes new matter.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-12 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruesch, Soenke et al. (W02011160809A1).
Regarding Claim 11:
Ruesch discloses a method for manufacturing a gear toothing (Fig 9 – item 14) on a metallic workpiece (Paragraph 0032, line 190), the method comprising producing the gear toothing by forming manufacturing using a gear toothing-producing tool device (Fig 1 – item 1), and performing a compression process to calibrate (Paragraph 0074, lines 447-448; the axial forming performed on the work piece is interpreted as a compression process) one or more of a gear toothing inlet (Fig 5 – item 43) and a gear toothing outlet (Fig 5 – item 49) of the gear toothing, wherein a gear tooth shape is adjusted and a maximum axial gear tooth length is reduced during the performing of the compression process (Paragraph 0078, lines 466-469; an axial displacement in the compression results in a tapering deformation of the work piece to adjust tooth shape overall including tooth length and width, in which the reduced length of the width is interpreted to be in an axial direction at the maximum amount as determined by the deformation capable of the die compression).
Regarding Claim 12:
	Ruesch discloses the method of claim 11, and further discloses wherein the gear toothing (Fig 9 – item 14) is supported during the performing of the compression (Paragraph 0137, lines 801-805) process by a die (Fig 4 – item 11), the die predefining the gear tooth shape to be adjusted (Paragraph 0138, lines 811-817; tooth profile is predefined on die by the interdental spaces and tooth flanks) on the one or more of the gear toothing inlet (Fig 5 – item 43) and the gear toothing outlet (Fig 5 – item 49).
Regarding Claim 22:
Ruesch discloses the method of claim 11, and further discloses wherein the calibration of the one or more of the gear toothing inlet and the gear toothing outlet is carried out in the gear toothing-producing tool device (Paragraph 0071, lines 430-432).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ruesch, Soenke et al (W02011160809A1) in view of Fisher; Harold R et al (US3796106A), hereinafter referred to as "Fisher".
Regarding Claim 15:
Ruesch discloses the method of claim 11, and further discloses wherein the work piece is a metallic material but does not explicitly disclose wherein the workpiece is a sheet material.
Fisher, in the art of gear manufacturing, teaches wherein the workpiece is a sheet material (Col 1, lines 16-17).
It would have been obvious to one of ordinary skill, before the effective filing date, to provide a sheet material work piece in the apparatus of Reusch in order to efficiently cold form a metal blank into a finished gear without requiring finishing operations as taught by Fisher.
Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ruesch, Soenke et al (W02011160809A1) in view of Ishii, Masami (JPH0749132B2) hereinafter referred to as “Ishii”.
Regarding Claim 16:
Ruesch discloses a tool device (Fig 1 – item 1) for calibration of one or more of a gear toothing inlet (Fig 5 – item 43) and a gear toothing outlet (Fig 5 – item 49) of a gear toothing (Fig 9 – item 14) of a metallic workpiece (Paragraph 0032, line 190), comprising a workpiece location (Annotated in Fig 1 below) for accommodating the workpiece (Fig 1 – item 3), an axially movable die (Fig 4 – item 11) selectively engageable with the gear toothing on the workpiece (Paragraph 0112, lines 657-660), the die supporting the gear toothing on the workpiece and predefining the gear tooth shape to be adjusted (Paragraph 0137, lines 801-806; the die predefines the tooth profile while the feed movement forms and supports a gear tooth when compressed in the engagement area) on the one or more of the gear 

    PNG
    media_image1.png
    563
    663
    media_image1.png
    Greyscale

However, Ruesch is silent to wherein one of the at least one axially movable compression ring pressing directly against an axial end of the gear toothing to reduce a maximum axial gear tooth length of the gear toothing during the compression process.
Ishii, in the art of gear manufacturing, teaches wherein one of the at least one axially movable compression ring (Fig 1 – item 6) pressing directly against an axial end of the gear toothing to reduce a maximum axial gear tooth length of the gear toothing during the compression process (Fig 1 – 
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the gear tooth device of Ruesch (Fig 1 –item 4 of Ruesch) to incorporate the compression ring of Ishii to press directly against an axial end of the tooth, while reducing the length a maximum amount, along the circumference of the gear in order to avoid high stresses generated on a shaft diameter such that the final gear has accurate dimensions as taught by Ishii.
Regarding Claim 17:
The combined device of Ruesch and Ishii disclose the tool device of claim 16. Ruesch further discloses wherein the die (Fig 4 – item 11) and the compression ring (Fig 1 – item 13) are attached to an axially movable punch (Fig 1 – item 21) such that the die, the compression ring and the axially movable punch are moved together to implement the calibration.
Regarding Claim 18:
The combined device of Ruesch and Ishii disclose the tool device of claim 16. Ishii further discloses wherein the die (Fig 1 – item 10) and the compression ring (Fig 1 – item 6) are attached to different punches (Annotated in Fig 1 below) such that the die and the compression ring are separately movable.

    PNG
    media_image2.png
    306
    380
    media_image2.png
    Greyscale

Regarding Claim 19:
The combined device of Ruesch and Ishii disclose the tool device of claim 16. Ruesch further discloses wherein the die has a tapered toothing contour (Paragraph 0143, line 842).
Regarding Claim 20:
The combined device of Ruesch and Ishii disclose the tool device of claim 16. Ishii further discloses wherein the die (Fig 1 – item 10) has one degree of rotational freedom (Die 10 is restricted to rotate only about its central axis rod provided in tool 9).
Regarding Claim 21:
Ruesch discloses the method of claim 11. However, Ruesch is silent to wherein the calibration of the one or more of the gear toothing inlet and the gear toothing outlet is carried out in a separate tool device from the gear toothing-producing tool device
Ishii, in the art of gear manufacturing, teaches wherein the calibration of the one or more of the gear toothing inlet and the gear toothing outlet is carried out (The calibration of the entire tooth profile, inlet and outlet, is carried out by die 10 of tool 9) in a separate tool device from the gear toothing-
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the apparatus of Ruesch to comprise separate tool devices for calibrating gear teeth as disclosed in Ishii so that the work piece final dimensions may be closely controlled via a first tool compressing a circumferential portion of the gear tooth root area and a second tool for forming the gear tooth by a rolling die as taught by Ishii.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567. The examiner can normally be reached 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN E O'BRIEN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725